HEALTHAXIS.COM, INC. AMENDED AND RESTATED

1998 STOCK PLAN
AMENDMENT NO. 1

     This Amendment to the HealthAxis.com, Inc. Amended and Restated 1998 Stock
Plan is effective as of the 31st day of December, 2001.

BACKGROUND

      A.   The HealthAxis.com, Inc. Amended and Restated 1998 Stock Plan (the
“Plan”) was previously adopted by the Board of Directors, and was thereafter
submitted to the shareholders of HealthAxis.com Inc. for approval.

      B.   Pursuant to Section 15 of the Plan, the Board has reserved the right
to amend the Plan at any time with the approval of the shareholders if required,
provided such amendment does not prejudice the rights of the Optionee with
respect to the Shares covered by his Option.

      C.   The Board now desires to amend the Plan as set forth herein.

NOW THEREFORE, the Plan is hereby amended as follows:

          1.   Effective December 31, 2001, Section 1 (f) shall be amended to
read as follows:

              “Company” means HealthAxis.com, Inc., successor by change of name
to Insurion, Inc., a Pennsylvania Corporation and any Parent or Subsidiary of
the Company, whether such Parent or Subsidiary is now or hereafter existing.

          2.   Effective December 31, 2001, Section l(q) shall be amended to
read as follows:

              “Parent” means (i) any “parent corporation” as defined in Section
424(e) of the Code or any successor provision; (ii) any other entity that is
taxed as a corporation under Section 7701(a)(3) of the Code and is a member of
the “affiliated group” as defined in Section 1504(a) of the Code of which the
Company is a common subsidiary corporation, and (iii) any other entity as may be
permitted from time to time by the Code or Internal Revenue Service to be an
employer of employees to whom options may be granted; provided, however, that in
each case the Company must be consolidated in the Parent’s financial statements.

          3.   Effective December 31, 2001, Section l(y) shall be amended to
read as follows:

AMENDMENT NO. 1 – Page 1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

“Subsidiary” means (i) any “subsidiary corporation,” of the Company, as defined
in Section 424(f) of the Code or any successor provision, (ii) any other entity
that is taxed as a corporation under Section 7701(a)(3) of the Code and is a
member of the “affiliated group” as defined in Section 1504(a) of the Code of
which the Company is a common parent corporation, and (iii) any other entity as
may be permitted from time to time by the Code or Internal Revenue Service to be
an employer of employees to whom options may be granted; provided, however, that
in each case the subsidiary corporation must be consolidated in the Company’s
financial statements.”

IN WITNESS WHEREOF, in order to record the adoption of this Amendment, the Board
and the Company have authorized its duly authorized officers to execute this
amendment as of this 31st day of December, 2001.



       

    HEALTHAXIS.COM, INC.

     

 
By:
-s- Signature [a001.gif]

  Title: Assistant Secretary

AMENDMENT NO. 1 – Page 2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HEALTHAXIS.COM, INC.

AMENDED AND RESTATED 1998 STOCK PLAN

          1. Purposes of the Plan. The purposes of this 1998 Stock Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants of
the Company and its Subsidiaries and to promote the success of the Company’s
business. Options granted under the Plan may be incentive stock options (as
defined under Section 422 of the Code) or non-statutory stock options, as
determined by the Administrator at the time of grant of an option and subject to
the applicable provisions of Section 422 of the Code, as amended, and the
regulations promulgated thereunder. Stock purchase rights may also be granted
under the Plan.

          2. Definitions. As used herein, the following definitions shall apply:

               (a) “Administrator” means the Board or any of its Committees
appointed pursuant to Section 4 of the Plan.

               (b) “Board” means the Board of Directors of the Company.

               (c) “Code” means the Internal Revenue Code of 1986, as amended.

               (d) “Committee” means the Committee appointed by the Board of
Directors in accordance with Section 4(a) of the Plan.

               (e) “Common Stock” means the Common Stock of the Company or any
class of stock of the Company into which Common Stock is converted.

               (f) “Company” means HealthAxis.com, Inc., successor by change of
name to Insurion, Inc., a Pennsylvania corporation.”

               (g) “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent or Subsidiary to render services and is
compensated for such services, and any director of the Company whether
compensated for such services or not, provided that if and in the event the
Company registers any class of any equity security pursuant to the Exchange Act,
the term Consultant shall thereafter not include directors who are not
compensated for their services or are paid only a director’s fee by the Company.

               (h) “Continuous Status as an Employee or Consultant” means the
absence of any interruption or termination of service as an Employee or
Consultant. Continuous Status as an Employee or Consultant shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Administrator, provided that
such leave is for a period of not more than ninety (90) days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; or (iv) in the case of transfers between locations of the Company
or between the Company, its Subsidiaries or their respective successors. For
purposes of this Plan, a change in status from an Employee to a Consultant or
from a Consultant to an Employee will not constitute an interruption of
Continuous Status as an Employee or Consultant.

               (i) “Employee” means any person, including officers and
directors, employed by or serving the Company or any Parent or Subsidiary of the
Company, as determined by the Administrator, in its sole discretion.

               (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               (k) “Fair Market Value” means, as of any date, the fair market
value of Common Stock determined as follows:

                    (i) If the Common Stock is listed on any established stock
exchange or a national market system including without limitation The National
Market of the National Association of Securities Dealers, Inc. Automated
Quotation (“NASDAQ”) System, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported), as quoted
on such system or exchange, or the exchange with the greatest volume of trading
in Common Stock for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

                    (ii) If the Common Stock is quoted on the NASDAQ System (but
not on The National Market thereof) or regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
for the last market trading day prior to the time of determination, as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable; or

                    (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Administrator.

               (1) “Incentive Stock Option” means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable option agreement.

               (m) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option, as designated in the applicable option
agreement.

               (n) “Option” means a stock option granted pursuant to the Plan.

               (o) “Optioned Stock” means the Common Stock subject to an Option
or a Stock Purchase Right.

               (p) “Optionee” means an Employee or Consultant who receives an
Option or a Stock Purchase Right.

               (q) “Parent” means a “parent corporation”, whether now or
hereafter existing, as defined in Section 424(e) of the Code; or any successor
provision.

               (r) “Plan” means this Amended and Restated 1998 Stock Plan.

               (s) “Reporting Person” means an officer, director, or greater
than ten percent shareholder of the Company within the meaning of Rule 16a-2
under the Exchange Act, who is required to file reports pursuant to Rule 16a-3
under the Exchange Act.

               (t) “Restricted Stock” means shares of Common Stock acquired
pursuant to a grant of a Stock Purchase Right under Section 10 below.

               (u) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act, as the same may be amended from time to time, or any successor provision.

               (v) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 12 of the Plan.

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               (w) “Stock Exchange” means any stock exchange or consolidated
stock price reporting system on which prices for the Common Stock are quoted at
any given time.

               (x) “Stock Purchase Right” means the right to purchase Common
Stock pursuant to Section 10 below.

               (y) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, or any successor
provision.

          3. Stock Subject to the Plan. Subject to the provisions of Section 12
of the Plan, the maximum aggregate number of shares that may be subject to
Options and Stock Purchase Rights under the Plan is Eight Million Six Hundred
Thousand (8,600,000) shares of Common Stock; provided, however, that the maximum
number of shares of Common Stock with respect to which Options and Stock
Purchase Rights may be granted to an individual Optionee under the Plan during
the term of the Plan shall not exceed Eight Million Six Hundred Thousand
(8,600,000) shares of Common Stock. The shares may be authorized, but unissued
or reacquired Common Stock. If an Option should expire or become unexercisable
for any reason without having been exercised in full, the unpurchased Shares
that were subject thereto shall, unless the Plan shall have been terminated,
become available for future grant under the Plan. In addition, any shares of
Common Stock which are retained by the Company upon exercise of an Option or
Stock Purchase Right in order to satisfy the exercise or purchase price for such
option or Stock Purchase Right or any withholding taxes due with respect to such
exercise shall be treated as not issued and shall continue to be available under
the Plan. The preceding two sentences shall apply only for purposes of
determining the maximum aggregate number of shares that may be subject to
Options and Stock Purchase Rights but shall not apply for purchases of
determining the maximum number of shares of Common Stock Purchase Rights may be
granted to an individual Optionee under the Plan.

          4. Administration of the Plan.

               (a) Initial Plan Procedure. Prior to the date, if any, upon which
the Company becomes subject to the Exchange Act, the Plan shall be administered
by the Board or a committee appointed by the Board.

               (b) Plan Procedure After the Date, if any, Upon Which the Company
Becomes Sub4ect to the Exchange Act.

                    (i) Multiple Administrative Bodies. If permitted by Rule
16b-3, the Plan may be administered by different bodies with respect to
directors, non-director officers and Employees or Consultants who are not
Reporting Persons.

                    (ii) Administration With Respect to Reporting Persons. With
respect to grants of Options or Stock Purchase Rights to Employees who are
Reporting Persons, the Plan shall be administered by (A) the Board if the Board
may administer the Plan in compliance with Rule 16b-3 with respect to a plan
intended to qualify thereunder as a discretionary plan, or (B) a committee
designated by the Board to administer the Plan, which committee shall be
constituted in such a manner as to permit the Plan to comply with Rule 16b-3
with respect to a plan intended to qualify thereunder as a discretionary plan.
Once appointed, such committee shall continue to serve in its designated
capacity until otherwise directed by the Board. From time to time the Board may
increase the size of the committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefore, fill vacancies, however caused, and remove all members of the
committee and thereafter directly administer the Plan, all to the extent
permitted by Rule 16b-3 with respect to a plan intended to qualify thereunder as
a discretionary plan. No person serving as a member of an Administrator that has
authority with respect to grants to Reporting Persons shall be eligible to
receive any grant under the Plan which would cause such member to cease to be
“disinterested” within the meaning of Rule 16b-3.

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                    (iii) Administration With Respect to Consultants and Other
Employees. With respect to grants of Options or Stock Purchase Rights to
Employees or Consultants who are not Reporting Persons, the Plan shall be
administered by (A) the Board or (B) a committee designated by the Board, which
committee shall be constituted in such a manner as to satisfy the legal
requirements relating to the administration of incentive stock option plans, if
any, of Pennsylvania corporate and securities laws, of the Code and of any
applicable Stock Exchange (the “Applicable Laws”). Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefore, fill
vacancies, however caused, and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws.

               (c) Powers of the Administrator. Subject to the provisions of the
Plan and in the case of a Committee, the specific duties delegated by the Board
to such Committee, and subject to the approval of any relevant authorities,
including the approval, if required, of any Stock Exchange, the Administrator
shall have the authority, in its discretion:

                    (i) to determine the Fair Market Value of the Common Stock,
in accordance with Section 2(k) of the Plan;

                    (ii) to select the Consultants and Employees to whom Options
and Stock Purchase Rights may from time to time be granted hereunder;

                    (iii) to determine whether and to what extent Options and
Stock Purchase Rights or any combination thereof are granted hereunder;

                    (iv) to determine the number of shares of Common Stock to be
covered by each such award granted hereunder;

                    (v) to approve forms of agreement for use under the Plan;

                    (vi) to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any award granted hereunder;

                    (vii) to determine whether and under what circumstances an
Option may be settled in cash under Section 9(f) instead of Common Stock;

                    (viii) to reduce the exercise price of any Option to the
then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option shall have declined since the date the Option was
granted;

                    (ix) to determine the terms and restrictions applicable to
Stock Purchase Rights and the Restricted Stock purchased by exercising such
Stock Purchase Rights; and

                    (x) to construe and interpret the terms of the Plan and
awards granted pursuant to the Plan;

                    (xi) in order to fulfill the purposes of the Plan and
without amending the Plan, to modify grants of Options or Stock Purchase Rights
to participants who are foreign nationals or employed outside of the United
States in order to recognize differences in local law, tax policies or customs.

               (d) Effect of Administrator’s Decision. All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all holders of Options or Stock Purchase Rights.

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          5. Eligibility.

               (a) Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Employees and Consultants. Incentive Stock Options may be granted
only to Employees. An Employee or Consultant who has been granted an Option or
Stock Purchase Right may, if he or she is otherwise eligible, be granted
additional Options or Stock Purchase Rights.

               (b) Each Option shall be designated in the written option
agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of the Shares with respect to which Options designated as
Incentive Stock Options are exercisable for the first time by any Optionee
during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options.

               (c) For purposes of Section 5(b), Incentive Stock Options shall
be taken into account in the order in which they were granted, and the Fair
Market Value of the Shares subject to an Incentive Stock Option shall be
determined as of the date of the grant of such Option.

               (d) The Plan shall not confer upon any Optionee any right with
respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with such Optionee’s right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

          6. Term of Plan. The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
shareholders of the Company as described in Section 19 of the Plan. It shall
continue in effect for a term often (10) years unless sooner terminated under
Section 15 of the Plan.

          7. Term of Option. The term of each Option shall be the term stated in
the Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof or such shorter term as may be
provided in the Option Agreement.

          8. Option Exercise Price and Consideration.

               (a) The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Board, but shall be subject to the following:

                    (i) In the case of an Incentive Stock Option that is:

                         (A) granted to an Employee who, at the time of the
grant of such Incentive Stock Option, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share exercise price shall be no less than 110% of
the Fair Market Value per Share on the date of grant and the term of such Option
shall be five (5) years from the date of grant thereof or such shorter term as
may be provided in the Option Agreement.

                         (B) granted to any Employee, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

                    (ii) In the case of a Nonstatutory Stock Option that is
granted to any person (prior to the initial public offering of the Company), the
per Share exercise price shall be no less than 85% of the Fair Market Value per
Share on the date of grant.

5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               (b) The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (1) cash, (2)
check, (3) promissory note, (4) other Shares that (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six months on the date of surrender or such other period as may be required
to avoid a charge to the Company’s earnings, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (5) authorization for the Company to
retain from the total number of Shares as to which the Option is exercised that
number of Shares having a Fair Market Value on the date of exercise equal to the
exercise price for the total number of Shares as to which the Option is
exercised, (6) delivery of a properly executed exercise notice together with
such other documentation as the Administrator and the broker, if applicable,
shall require to effect an exercise of the Option and delivery to the Company of
the sale or loan proceeds required to pay the exercise price and any applicable
income or employment taxes, (7) any combination of the foregoing methods of
payment, or (8) such other consideration and method of payment for the issuance
of Shares to the extent permitted under Applicable Laws, in making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.

          9. Exercise of Option.

               (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted under such conditions as determined by the Administrator, including
performance criteria with respect to the Company and/or the Optionee, and as
shall be permissible under the terms of the Plan; provided that an Option
granted to an Employee who is neither an officer of the Company nor a member of
the Board shall become exercisable at the rate of at least twenty percent (20%)
per year over five (5) years from the date the Option is granted.

               An Option may not be exercised for a fraction of a Share.

               An Option shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and the Company has
received full payment for the Shares with respect to which the Option is
exercised. Full payment may, as authorized by the Board, consist of any
consideration and method of payment allowable under Section 8(b) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Optioned Stock,
not withstanding the exercise of the Option. The Company shall issue (or cause
to be issued) such stock certificate promptly upon exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 12 of the Plan.

                    Exercise of an Option in any manner shall result in a
decrease in the number of Shares that thereafter may be available, both for
purposes of the Plan and for sale under the Option, by the number of Shares as
to which the Option is exercised.

               (b) Termination of Employment or Consulting Relationship. Subject
to Section 9(c), in the event of termination of an Optionee’s Continuous Status
as an Employee or Consultant with the Company, such Optionee may, but only
within the period of time as determined by the Administrator (provided that in
the case of an Incentive Stock Option such period shall not exceed three (3)
months) after the date of such termination (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent that the Optionee was
entitled to exercise it at the date of such termination. To the extent that
Optionee was not entitled to exercise the Option at the date, of such
termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate. No
termination shall be deemed to occur and this Section 9(b) shall not apply if
(i) the Optionee is a Consultant who becomes an Employee; or (ii) the

6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Optionee is an employee who becomes a Consultant. Nothing in this Section 9(b)
or elsewhere in this 1998 Stock Plan shall be construed to preclude the
Administrator from amending the provisions of any Option Agreement upon mutual
agreement with the Optionee to the extent such amendment does not violate any
provision of this 1998 Stock Plan or applicable law.

               (c) Disability of Optionee.

                    (i) Notwithstanding the provisions of Section 9(b) above, in
the event of termination of an Optionee’s Continuous Status as an Employee or
Consultant as a result of his or her total and permanent disability (within the
meaning of Section 22(e)(3) of the Code), Optionee may, but only within twelve
(12) months from the date of such termination (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise the Option to the extent otherwise entitled to exercise it
at the date of such termination. To the extent that Optionee was not entitled to
exercise the Option at the date of termination, or if Optionee does not exercise
such Option to the extent so entitled within the time specified herein, the
Option shall terminate.

                    (ii) In the event of termination of an Optionee’s Continuous
Status as an Employee or Consultant as a result of a disability which does not
fall within the meaning of total and permanent disability (as set forth in
Section 22(e)(3) of the Code), Optionee may, but only within six (6) months from
the date of such termination (but in no event later than the expiration date of
the term of such Option as set forth in the Option Agreement), exercise the
Option to the extent otherwise entitled to exercise it at the date of such
termination. However, to the extent that such Optionee fails to exercise an
Option which is an Incentive Stock Option (“ISO”) (within the meaning of Section
422 of the Code) within three (3) months of the date of such termination, the
Option will not qualify for ISO treatment under the Code. To the extent that
Optionee was not entitled to exercise the Option at the date of termination, or
if Optionee does not exercise such Option to the extent so entitled within six
months (6) from the date of termination, the Option shall terminate.

               (d) Death of Optionee. In the event of the death of an Optionee
during the period of Continuous Status as an Employee or Consultant, or within
thirty (30) days following the termination of the Optionee’s Continuous Status
as an Employee or Consultant, the Option may be exercised, at any time within
twelve (12) months following the date of death (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the
Optionee was entitled to exercise the Option at the date of death or, if
earlier, the date of termination of the Continuous Status as an Employee or
Consultant. To the extent that Optionee was not entitled to exercise the Option
at the date of death or termination, as the case may be, or if Optionee does not
exercise such Option to the extent so entitled within the time specified herein,
the Option shall terminate.

               (e) Rule 16b-3. Options granted to Reporting Persons shall comply
with Rule 16b-3 and shall contain such additional conditions or restrictions as
may be required thereunder to qualify for the maximum exemption for Plan
transactions.

               (f) Buyout Provisions. The Administrator may at any time offer to
buy out for a payment in cash or Shares, an Option previously granted, based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

               (g) Change of Control. In the event of one or more of the
following transactions (a “Corporate Transaction”): (i) a merger or acquisition
in which the Company is not the surviving entity, except for a transaction the
principal purpose of which is to change the State of the Company’s
incorporation; (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company; and (iii) any corporate
reorganization or business combination, including a merger, in which fifty
percent (50%) or more of the Company’s outstanding voting stock is transferred
(not newly issued) to different holders in a single transaction or a series of
related transactions; the Options may be

7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

assumed or equivalent options substituted by the Successor Corporation (as
defined below), or a Parent or Subsidiary thereof, (or at the discretion of the
Board or as provided in the Option grant) an Option may become exercisable with
respect to the vested and non-vested portions of such Option. In the event that
such Successor Corporation refuses to assume all Options or to substitute
equivalent options; (i) the Optionees shall have the right to exercise the
Options held by them to the extent such Options were vested and exercisable in
accordance with the terms of this paragraph; and (ii) the Board may elect to, in
lieu of such assumption or substitution, permit the Optionees to have the right
to exercise Options held by them with respect to all or any portions of Options
that have not vested in order to accelerate such portions. In such event, the
Company shall provide Optionee with at least thirty (30) days prior written
notice of the specified effective date for the Corporate Transaction and the
Option shall be exercisable until such date designated by the Board which is
prior to the date for the Corporate Transaction (the “Exercisable Date”). In any
event, if the Options are not assumed or substituted and were not exercised
prior to the Exercisable Date, the Option will then terminate and cease to be
exercisable after the effective date of the Corporate Transaction. For purposes
of this paragraph, an Option granted under the Plan shall be deemed to be
assumed if, following a sale of assets or merger, the Option confers the right
to purchase, for each Share of Optioned Stock subject to the Option immediately
prior to such sale of assets or merger, the consideration (whether stock, cash
or other securities or property) received in the sale of assets or merger by
holders of Common Stock for each Share held on the effective date of the
Corporate Transaction (and, if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the sale of assets or merger was not solely Common Stock of the Successor
Corporation or its Parent or Subsidiary, the Board may, with the consent of the
Successor Corporation and the Optionee, provide for the per share consideration
to be received upon exercise of the Option to be solely Common Stock of the
Successor Corporation or its Parent equal in fair market value (determined as
set forth in Section 8 hereof) to the per share consideration received by
holders of Common Stock in the sale of assets or merger. The Company can give no
assurance that any Options will be assumed or equivalent options substituted by
the Successor Corporation or its Parent or Subsidiary. For the purposes of this
Section, “Successor Corporation” shall mean the corporation which acquires the
outstanding stock of the Company in a transaction described in Section 9(g)
hereof and which shall be deemed to include the Company in the case where it is
the surviving corporation in a merger in which its outstanding stock is
transferred to another corporation.

               (h) Legends. The Company shall cause the legends set forth below
or legends substantially equivalent thereto, to be placed upon any
certificate(s) evidencing ownership of the Shares together with any other
legends that may be required by state or federal securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND RIGHT OF FIRST REFUSAL OPTIONS HELD BY THE ISSUER OR ITS
ASSIGNEE(S) AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST
REFUSAL ARE BINDING ON TRANSFEREES OF THESE SHARES.

8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          10. Stock Purchase Rights.

               (a) Rights to Purchase. Stock Purchase Rights may be issued
either alone, in addition to, or in tandem with other awards granted under the
Plan and/or cash awards made outside of the Plan. After the Administrator
determines that it will offer Stock Purchase Rights under the Plan, it shall
advise the offeree in writing of the terms, conditions and restrictions related
to the offer, including the number of Shares that such person shall be entitled
to purchase, the price to be paid (which price shall not be less than 85% of the
Fair Market Value of the Shares as of the date of the offer, or 100% of the Fair
Market Value per share if the Purchaser owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary at the time of Purchase), and the time within which such
person must accept such offer, which shall in no event exceed thirty (30) days
from the date upon which the Administrator made the determination to grant the
Stock Purchase Right. The offer shall be accepted by execution of a Restricted
Stock purchase agreement in the form determined by the Administrator. Shares
purchased pursuant to the grant of a Stock Purchase Right shall be referred to
herein as “Restricted Stock.”

               (b) Repurchase Option. Unless the Administrator determines
otherwise, the Restricted Stock purchase agreement shall grant the Company a
repurchase option exercisable upon the voluntary or involuntary termination of
the purchaser’s employment with the Company for any reason (including death or
disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock purchase agreement shall be the original purchase price paid by
the purchaser and may be paid by cancellation of any indebtedness of the
Purchaser to the Company. The repurchase option shall lapse at such rate as the
Administrator may determine, but at a minimum rate of 20% per year.

               (c) Other Provisions. The Restricted Stock purchase agreement
shall contain such other terms, provisions and conditions not inconsistent with
the Plan as may be determined by the Administrator in its sole discretion. In
addition, the provisions of Restricted Stock purchase agreements need not be the
same with respect to each purchaser.

               (d) Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 12
of the Plan.

          11. Stock Withholding to Satisfy Withholding Tax Obligations. At the
discretion of the Administrator, Optionees may satisfy withholding obligations
as provided in this paragraph. When an Optionee incurs tax liability in
connection with an Option or Stock Purchase Right, which tax liability is
subject to tax withholding under applicable tax laws, and the Optionee is
obligated to pay the Company an amount required to be withheld under applicable
tax laws, the Optionee may satisfy the withholding tax obligation by one or some
combination of the following methods: (a) by cash payment, or (b) out of
Optionee’s current compensation, (c) if permitted by the Administrator, in its
discretion, by surrendering to the Company Shares that (i) in the case of Shares
previously acquired from the Company, have been owned by the Optionee for more
than six months on the date of surrender, and (ii) have a fair market value on
the date surrender equal to or less than Optionee’s marginal tax rate times the
ordinary income recognized, or (d) by electing to have the Company withhold from
the Shares to be issued upon exercise of the Option, or the Shares to be issued
in connection with the Stock Purchase Right, if any, that number of Shares
having a fair market value equal to the amount required to be withheld. For this
purpose, the fair market value of the Shares to be withheld shall be determined
on the date that the amount of tax to be withheld is to be determined (the “Tax
Date”).

               Any surrender by a Reporting Person of previously owned Shares to
satisfy tax withholding obligations arising upon exercise of this Option must
comply with the applicable provisions of Rule 16b-3 and shall be subject to such
additional conditions or restrictions as may be required

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

thereunder to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.

               All elections by an Optionee to have Shares withheld to satisfy
tax withholding obligations shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions:

               (a) the election must be made on or prior to the applicable Tax
Date;

               (b) once made, the election shall be irrevocable as to the
particular Shares of the Option or Stock Purchase Right as to which the election
is made;

               (c) all elections shall be subject to the consent or disapproval
of the Administrator;

               (d) if the Optionee is a Reporting Person, the election must
comply with the applicable provisions of Rule 16b-3 and shall be subject to such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

               In the event the election to have Shares withheld is made by an
Optionee and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Optionee shall receive
the full number of Shares with respect to which the Option or Stock Purchase
Right is exercised but such Optionee shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.

          12. Adjustments Upon Changes in Capitalization Merger or Certain Other
Transactions.

               (a) Changes in Capitalization. Subject to any required action by
the shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option or Stock Purchase Right, and the number of shares of
Common Stock that have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or that have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option or Stock Purchase Right.

               (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Board shall notify the Optionee
at least fifteen (15) days prior to such proposed action. To the extent it has
not been previously exercised, the Option or Stock Purchase Right will terminate
immediately prior to the consummation of such proposed action.

               (c) Merger or Sale of Assets. In the event of a proposed sale of
all or substantially all of the Company’s assets or a merger of the Company with
or into another corporation where the successor corporation issues its
securities to the Company’s shareholders, each outstanding Option or Stock
Purchase Right shall be assumed or an equivalent option or right shall be
substituted by

10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

such successor corporation or a parent or subsidiary of such successor
corporation, unless the successor corporation does not agree to assume the
Option or Stock Purchase Right or to substitute an equivalent option or right,
in which case such Option or Stock Purchase Right shall terminate upon the
consummation of the merger or sale of assets.

               (d) Certain Distributions. In the event of any distribution to
the Company’s shareholders of securities of any other entity or other assets
(other than dividends payable in cash or stock of the Company) without receipt
of consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

          13. Non-Transferability of Options, Stock Purchase Rights and
Restricted Stock. Options, Stock Purchase Rights or Restricted Stock may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised or purchased during the lifetime of the Optionee, Stock Purchase
Rights Holder or Restricted Stock Purchaser only by the Optionee, Stock Purchase
Rights Holder or Restricted Stock Purchaser.

          14. Time of Granting Options and Stock Purchase Rights. The date of
grant of an Option or Stock Purchase Right shall, for all purposes, be the date
on which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Board. Notice of the
determination shall be given to each Employee or Consultant to whom an Option or
Stock Purchase Right is so granted within a reasonable time after the date of
such grant.

          15. Amendment and Termination of the Plan.

               (a) Amendment and Termination. The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation shall be made that would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Rule 16b-3 or with Section 422
of the Code (or any other applicable law or regulation, including the
requirements of any Stock Exchange), the Company shall obtain shareholder
approval of any Plan amendment in such a manner and to such a degree as
required.

               (b) Effect of Amendment or Termination. No amendment or
termination of the Plan shall adversely affect Options already granted, unless
mutually agreed otherwise between the Optionee and the Board, which agreement
must be in writing and signed by the Optionee and the Company.

          16. Conditions Upon Issuance of Shares. Shares shall not be issued
pursuant to the exercise of an Option or Stock Purchase Right unless the
exercise of such Option or Stock Purchase Right and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any Stock Exchange.

               As a condition to the exercise of an Option, the Company may
require the person exercising such Option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by law.

          17. Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance

11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

and sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

          18. Agreements. Options and Stock Purchase Rights shall be evidenced
by written agreements in such form as the Administrator shall approve from time
to time.

          19. Shareholder Approval. Continuance of the Plan shall be subject to
approval by the shareholders of the Company within twelve (12) months before or
after the date the Plan is adopted. Such shareholder approval shall be obtained
in the degree and manner required under applicable state and federal law and the
rules of any Stock Exchange upon which the Common Stock is listed. All Options
and Stock Purchase Rights issued under the Plan shall become void in the event
such approval is not obtained.

          20. Information to Optionees and Purchasers. The Company shall provide
financial statements at least annually to each Optionee and to each individual
who acquired Shares Pursuant to the Plan, during the period such Optionee or
purchaser has one or more Options or Stock Purchase Rights outstanding, and in
the case of an individual who acquired Shares pursuant to the Plan, during the
period such individual owns such Shares. The Company shall not be required to
provide such information if the issuance of Options or Stock Purchase Flights
under the Plan is limited to key employees whose duties in connection with the
Company assure their access to equivalent information.

     IN WITNESS WHEREOF, in order to record the Amendment and Restatement of
this 1998 Stock Option Plan, the Company has caused its duly authorized officers
to affix the corporate name and seal hereto as of this    th day of January,
2001.

       

    HEALTHAXIS.COM, INC.

     

By:    

    Michael Ashker

    President and Chief Executive Officer

[CORPORATE SEAL]

12